Exhibit 10.1d

 

[g188911kmi001.gif]

CLIFFORD CHANCE LLP

 

EXECUTION VERSION

 

ECOLAB INC.

ECOLAB LUX 1 S.À R.L.

ECOLAB LUX 2 S.À R.L.

ECOLAB NL 10 B.V.

 

U.S.$2,000,000,000

EURO COMMERCIAL PAPER PROGRAMME

 

Guaranteed by

ECOLAB INC.

 

--------------------------------------------------------------------------------

 

DEED OF GUARANTEE

(IN RESPECT OF NOTES ISSUED BY ECOLAB LUX 1 S.À R.L., ECOLAB LUX 2 S.À R.L. AND
ECOLAB NL 10 B.V.)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

1.

Interpretation

 

1

2.

Guarantee and Indemnity

 

2

3.

Taxes and Withholdings

 

3

4.

Preservation of Rights

 

3

5.

Deposit of Deed of Guarantee

 

5

6.

Stamp Duties

 

5

7.

Benefit of Deed of Guarantee

 

6

8.

Partial Invalidity

 

6

9.

Notices

 

6

10.

Law and Jurisdiction

 

7

 

--------------------------------------------------------------------------------


 

THIS DEED OF GUARANTEE is made on 21 September 2016

 

BY

 

(1)                                 ECOLAB INC. (the “Guarantor”)

 

IN FAVOUR OF

 

(2)                                 THE HOLDERS for the time being and from time
to time of the Notes referred to below (each a “Noteholder” or the “holder” of a
Note); and

 

(3)                                 THE ACCOUNTHOLDERS (as defined in the Deed
of Covenant described below) (together with the Noteholders, the
“Beneficiaries”).

 

WHEREAS

 

(A)                               ECOLAB INC., ECOLAB LUX 1 S.À R.L., ECOLAB LUX
2 S.À R.L. and ECOLAB NL 10 B.V. (each an “Issuer” and together, the “Issuers”)
and the Guarantor have established a Euro-Commercial Paper Programme (the
“Programme”) for the issuance of notes (the “Notes”), in connection with which
they have entered into an amended and restated dealer agreement dated 21
September 2016 (the “Dealer Agreement”) and an amended and restated note agency
agreement dated 21 September 2016 (the “Agency Agreement”) and the Issuers have
executed a deed of covenant dated 21 September 2016 (the “Deed of Covenant”).

 

(B)                               The Guarantor has agreed to guarantee the
payment of all sums expressed to be payable from time to time by the Issuers to
Noteholders in respect of the Notes and to Accountholders in respect of the Deed
of Covenant.

 

NOW THIS DEED OF GUARANTEE witnesses as follows:

 

1.                                      INTERPRETATION

 

1.1                               Definitions

 

All terms and expressions which have defined meanings in the Dealer Agreement,
the Agency Agreement or the Deed of Covenant shall have the same meanings in
this Deed of Guarantee except where the context requires otherwise or unless
otherwise stated.

 

1.2                               Clauses

 

Any reference in this Deed of Guarantee to a Clause is, unless otherwise stated,
to a clause hereof.

 

1.3                               Other agreements

 

All references in this Deed of Guarantee to an agreement, instrument or other
document (including the Dealer Agreement, the Agency Agreement and the Deed of
Covenant) shall be construed as a reference to that agreement, instrument or
other document as the same may be amended, supplemented, replaced or novated
from time to time.

 

1

--------------------------------------------------------------------------------


 

1.4                               Legislation

 

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.5                               Headings

 

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Deed of Guarantee.

 

1.6                               Benefit of Deed of Guarantee

 

Any Notes issued under the Programme on or after the date of this Deed of
Guarantee shall have the benefit of this Deed of Guarantee but shall not have
the benefit of any subsequent guarantee relating to the Programme (unless
expressly so provided in any such subsequent guarantee).

 

2.                                      GUARANTEE AND INDEMNITY

 

2.1                               Guarantee

 

The Guarantor hereby unconditionally and irrevocably guarantees:

 

2.1.1                     The Notes:  to each Noteholder the due and punctual
payment of all sums from time to time payable by the relevant Issuer in respect
of the relevant Note as and when the same become due and payable and accordingly
undertakes to pay to such Noteholder, in the manner and currency prescribed by
such Note for payments by the relevant Issuer in respect of such Note, any and
every sum or sums which the relevant Issuer is at any time liable to pay in
respect of such Note and which the relevant Issuer has failed to pay; and

 

2.1.2                     The Direct Rights:  to each Accountholder the due and
punctual payment of all sums from time to time payable by the relevant Issuer to
such Accountholder in respect of the Direct Rights as and when the same become
due and payable and accordingly undertakes to pay to such Accountholder, in the
manner and currency prescribed by the Notes for payments by the relevant Issuer
in respect of the Notes, any and every sum or sums which the relevant Issuer is
at any time liable to pay to such Accountholder in respect of the Notes and
which the relevant Issuer has failed to pay.

 

2.2                               Indemnity

 

The Guarantor irrevocably and unconditionally agrees as a primary obligation to
indemnify each Beneficiary from time to time from and against any loss,
liability or cost incurred by such Beneficiary as a result of any of the
obligations of the relevant Issuer under or pursuant to any Note, the Deed of
Covenant or any provision thereof being or becoming void, voidable,
unenforceable or ineffective for any reason whatsoever, whether or not known to
such Beneficiary or any other person, the amount of such loss being the amount
which such Beneficiary would otherwise have been entitled to recover from the
relevant Issuer.  Any amount payable pursuant to

 

2

--------------------------------------------------------------------------------


 

this indemnity shall be payable in the manner and currency prescribed by the
Notes for payments by the relevant Issuer in respect of the Notes.  This
indemnity constitutes a separate and independent obligation from the other
obligations under this Deed of Guarantee and shall give rise to a separate and
independent cause of action.

 

3.                                      TAXES AND WITHHOLDINGS

 

All payments in respect of the Notes and Direct Rights under this Deed of
Guarantee shall be made without set-off, counterclaim, fees, liabilities or
similar deductions and free and clear of, and without deduction or withholding
for, taxes, levies, duties or charges of any nature now or hereafter imposed,
levied, collected, withheld or assessed in any jurisdiction through or from
which such payments are made or any political subdivision or taxing authority
thereof or therein (“Taxes”).  If the Guarantor or any agent thereof is required
by law or regulation to make any deduction or withholding for or on account of
Taxes, the Guarantor shall, to the extent permitted by applicable law or
regulation, pay such additional amounts as shall be necessary in order that the
net amounts received by any Beneficiary after such deduction or withholding
shall equal the amount which would have been receivable hereunder in the absence
of such deduction or withholding, except that no such additional amounts shall
be payable:

 

3.1.1                     to a Beneficiary which is liable to such Taxes by
reason of its having some connection with the jurisdiction imposing the Taxes
other than the mere holding of the Note or the Direct Rights; or

 

3.1.2                     in respect of any Note presented for payment more than
15 days after the Maturity Date or the date on which payment thereof is duly
provided for, whichever occurs later, except to the extent that the Beneficiary
would have been entitled to such additional amounts if it had presented the Note
on the last day of such period of 15 days.

 

4.                                      PRESERVATION OF RIGHTS

 

4.1                               Principal obligor

 

The obligations of the Guarantor hereunder shall be deemed to be undertaken as
principal obligor and not merely as surety.

 

4.2                               Continuing obligations

 

The obligations of the Guarantor herein contained shall constitute and be
continuing obligations notwithstanding any settlement of account or other matter
or thing whatsoever and shall not be considered satisfied by any intermediate
payment or satisfaction of all or any of the Issuers’ obligations under or in
respect of any Note or the Deed of Covenant and shall continue in full force and
effect for so long as the Programme remains in effect and thereafter until all
sums due from the Issuers in respect of the Notes and under the Deed of Covenant
have been paid, and all other actual or contingent obligations of the Issuers
thereunder or in respect thereof have been satisfied, in full.

 

3

--------------------------------------------------------------------------------


 

4.3                               Obligations not discharged

 

Neither the obligations of the Guarantor herein contained nor the rights, powers
and remedies conferred upon the Beneficiaries by this Deed of Guarantee or by
law shall be discharged, impaired or otherwise affected by:

 

4.3.1                     Winding up:  the winding up, dissolution,
administration, re-organisation or moratorium of an Issuer or any change in its
status, function, control or ownership;

 

4.3.2                     Illegality:  any of the obligations of an Issuer under
or in respect of any Note or the Deed of Covenant being or becoming illegal,
invalid, unenforceable or ineffective in any respect;

 

4.3.3                     Indulgence:  time or other indulgence (including for
the avoidance of doubt, any composition) being granted or agreed to be granted
to an Issuer in respect of any of its obligations under or in respect of any
Note or the Deed of Covenant;

 

4.3.4                     Amendment:  any amendment to, or any variation, waiver
or release of, any obligation of an Issuer under or in respect of any Note or
the Deed of Covenant or any security or other guarantee or indemnity in respect
thereof, however fundamental; or

 

4.3.5                     Analogous events:  any other act, event or omission
which, but for this sub-clause, might operate to discharge, impair or otherwise
affect the obligations expressed to be assumed by the Guarantor herein or any of
the rights, powers or remedies conferred upon the Beneficiaries or any of them
by this Deed of Guarantee or by law.

 

4.4                               Settlement conditional

 

Any settlement or discharge between the Guarantor and the Beneficiaries or any
of them shall be conditional upon no payment to the Beneficiaries or any of them
by the Issuers or any other person on the Issuers’ behalf being avoided or
reduced by virtue of any laws relating to bankruptcy, insolvency, liquidation or
similar laws of general application for the time being in force and, in the
event of any such payment being so avoided or reduced, the Beneficiaries shall
be entitled to recover the amount by which such payment is so avoided or reduced
from the Guarantor subsequently as if such settlement or discharge had not
occurred.

 

4.5                               Exercise of Rights

 

No Beneficiary shall be obliged before exercising any of the rights, powers or
remedies conferred upon it by this Deed of Guarantee or by law:

 

4.5.1                     Demand:  to make any demand of the relevant Issuer,
save for the presentation of the relevant Note;

 

4.5.2                     Take action:  to take any action or obtain judgment in
any court against the relevant Issuer; or

 

4

--------------------------------------------------------------------------------


 

4.5.3                     Claim or proof:  to make or file any claim or proof in
a winding up or dissolution of the relevant Issuer,

 

and (save as aforesaid) the Guarantor hereby expressly waives presentment,
demand, protest and notice of dishonour in respect of any Note.

 

4.6                               Deferral of Guarantor’s rights

 

The Guarantor agrees that, so long as any sums are or may be owed by the Issuers
in respect of any Note or under the Deed of Covenant or the Issuers are under
any other actual or contingent obligation thereunder or in respect thereof, the
Guarantor will not exercise any rights which the Guarantor may at any time have
by reason of the performance by the Guarantor of its obligations hereunder:

 

4.6.1                     Indemnity:  to be indemnified by the relevant Issuer;

 

4.6.2                     Contribution:  to claim any contribution from any
other guarantor of the relevant Issuer’s obligations under or in respect of any
Note or the Deed of Covenant; or

 

4.6.3                     Subrogation:  to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of any Beneficiary
against the relevant Issuer in respect of amounts paid by the Guarantor under
this Deed of Guarantee or any security enjoyed in connection with any Note or
the Deed of Covenant by any Beneficiary.

 

4.7                               Pari passu

 

The Guarantor undertakes that its obligations hereunder will at all times rank
at least pari passu with all other present and future unsecured obligations of
the Guarantor, save for such obligations as may be preferred by provisions of
law that are both mandatory and of general application.

 

5.                                      DEPOSIT OF DEED OF GUARANTEE

 

This Deed of Guarantee shall be deposited with and held by the Issue and Paying
Agent for so long as the Programme remains in effect and thereafter until all
the obligations of the Issuers under or in respect of the Notes (including,
without limitation, its obligations under the Deed of Covenant) have been
discharged in full.  The Guarantor hereby acknowledges the right of every
Beneficiary to the production of this Deed of Guarantee.

 

6.                                      STAMP DUTIES

 

The Guarantor shall pay all stamp, registration and other similar taxes and
duties (including any interest and penalties thereon or in connection therewith)
which are payable upon or in connection with the execution and delivery of this
Deed of Guarantee, except for any taxes payable regarding Luxembourg
registration duties (droits d’enregistrement) due to a registration, submission
or filing of this Deed of Guarantee where such registration, submission or
filing is or was not required to maintain or preserve the rights of the
Beneficiaries under this Deed of Guarantee, and shall indemnify each Beneficiary
against any claim, demand, action, liability,

 

5

--------------------------------------------------------------------------------


 

damages, cost, loss or expense (including, (i) an amount equal to any United
Kingdom value added tax but only to the extent such Beneficiary, or any member
of the group to which that Beneficiary belongs for value added tax purposes,
reasonably determines that it is not entitled to recover (whether by credit or
repayment) such value added tax and (ii) fees and disbursements of counsel to
such Beneficiary) which it incurs as a result or arising out of or in relation
to any failure to pay or delay in paying any of the same.

 

7.                                      BENEFIT OF DEED OF GUARANTEE

 

7.1                               Deed poll

 

This Deed of Guarantee shall take effect as a deed poll for the benefit of the
Beneficiaries from time to time.

 

7.2                               Benefit

 

This Deed of Guarantee shall enure to the benefit of each Beneficiary and its
(and any subsequent) successors and assigns, each of which shall be entitled
severally to enforce this Deed of Guarantee against the Guarantor.

 

7.3                               Assignment

 

The Guarantor shall not be entitled to assign or transfer all or any of its
rights, benefits and obligations hereunder.  Each Beneficiary shall be entitled
to assign all or any of its rights and benefits hereunder.

 

8.                                      PARTIAL INVALIDITY

 

If at any time any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the laws of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the laws of any
other jurisdiction shall in any way be affected or impaired thereby.

 

9.                                      NOTICES

 

9.1                               Address for notices

 

All notices and other communications to the Guarantor hereunder shall be made in
writing (by letter or fax) and shall be sent to the Guarantor at:

 

Until 20 February 2017

 

370 Wabasha Street North

St. Paul

MN 55102

U.S.A.

 

From 20 February 2017

 

1 Ecolab Place

 

6

--------------------------------------------------------------------------------


 

St. Paul

MN 55102

U.S.A.

 

Fax:                       +1 651 250 2573

Attention:              General Counsel

 

or to such other address or fax number or for the attention of such other person
or department as the Guarantor has notified to the Beneficiaries.

 

9.2                               Effectiveness

 

Every notice or other communication sent in accordance with Clause 9.1 (Address
for notices) shall be effective upon receipt by the Guarantor; provided that any
such notice or other communication which would otherwise take effect after 4.00
p.m. on any particular day shall not take effect until 10.00 a.m. on the
immediately succeeding business day in the place of the Guarantor.

 

10.                               LAW AND JURISDICTION

 

10.1                        Governing law

 

This Deed of Guarantee and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

10.2                        English courts

 

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising from or connected with this Deed of Guarantee (including a
dispute regarding the existence, validity or termination of this Deed of
Guarantee or any non-contractual obligation arising out of or in connection with
this Deed of Guarantee) or the consequences of its nullity.

 

10.3                        Appropriate forum

 

The Guarantor agrees that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that it will not argue
to the contrary.

 

10.4                        Rights of the Beneficiaries to take proceedings
outside England

 

Clause 10.2 (English courts) is for the benefit of the Beneficiaries only.  As a
result, nothing in this Clause 10 (Law and jurisdiction) prevents the
Beneficiaries from taking proceedings relating to a Dispute (“Proceedings”) in
any other courts with jurisdiction.  To the extent allowed by law, the
Beneficiaries may take concurrent Proceedings in any number of jurisdictions.

 

10.5                        Service of process

 

The Guarantor agrees that the process by which any Proceedings in England and
any other documents required to be served in relation to those Proceedings may
be served on it by being delivered to Ecolab Limited at P.O. Box 11, Winnington
Avenue,

 

7

--------------------------------------------------------------------------------


 

Northwich, Cheshire, United Kingdom CW8 4DX or, if different, its registered
office for the time being or at any other address of the Guarantor in Great
Britain at which process may be served on it in accordance with the Companies
Act 2006.  If such person is not or ceases to be effectively appointed to accept
service of process on behalf of the Guarantor, the Guarantor shall, on the
written demand of any Beneficiary addressed and delivered to the Guarantor,
appoint a further person in England to accept service of process on its behalf
and, failing such appointment within 15 days, any Beneficiary shall be entitled
to appoint such a person by written notice addressed to the Guarantor and
delivered to the Guarantor.  Nothing in this paragraph shall affect the right of
any Beneficiary to serve process in any other manner permitted by law.  This
clause applies to Proceedings in England and to Proceedings elsewhere.

 

IN WITNESS WHEREOF this Deed of Guarantee has been executed by the Guarantor and
is intended to be and is hereby delivered on the date first before written.

 

EXECUTED as a DEED

)

 

by ECOLAB INC.

)

 

acting under the authority of

)

/s/ Ching-Meng Chew.

that company

)

 

acting by

)

 

 

8

--------------------------------------------------------------------------------